732 N.W.2d 534 (2007)
PONTIAC FIRE FIGHTERS UNION LOCAL 376, Plaintiff-Appellee,
v.
CITY OF PONTIAC, Defendant-Appellant.
Docket No. 132916. COA No. 271497.
Supreme Court of Michigan.
June 15, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 30, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the circuit court had jurisdiction to grant a preliminary injunction with respect to the breach of contract claim (Count I) and the unfair labor practice claim (Count II), and (2) if the circuit court had jurisdiction: (a) whether it abused its discretion in issuing an injunction to prevent layoffs based on alleged irreparable harm to the laid-off employees; (b) whether the plaintiff presented sufficient evidence to support its claim of an increased risk of harm to the firefighters who would not be laid off; and (c) whether the plaintiff is likely to prevail on its breach of contract and unfair labor practice claims.
The Michigan Municipal League, the Michigan Association of Counties, Michigan AFSCME Council 25, and the Michigan State AFL-CIO are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.